jfuurtb Qtourt of appeals
gaunt Qntnm’u, Ohms

January 22, 2014
No. 04-12-00772-CV

W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
Davies Family Trust and Frederick Jackson Bell J L, et al.,

Appellants

V.

SM ENERGY COMPANY,
Appellce

From the 34lst Judicial District Court, Webb County, Texas

Trial Court No. 2011CVQ001903 D3
Honorable Elma T. Salinas Ender, Judge Presiding

ORDER

Appellants’ third motion to extend time to ﬁle motion for rehearing is hereby
GRANTED. Appellant’s motion for rehearing is due on or before February 3, 2014.

 

’lllnnntllsg“ ' Keith E. Hottle
Clerk of Court